Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed August 11, 2021. As filed, claims 1, 5, 6, 7,  9, 15-16 are pending are pending of which claims 1, 5, 15, 16 are amended. Claims 5, 7, 9 are withdrawn from consideration. Claims 1-4, 8, 10-14 are cancelled.
A complete response to this Office Action should include cancellation of non-elected subject matter or other appropriate action. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 9/22/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
                  Affidavit or Declaration Under 37 CFR 1.132     The declaration under 37 CFR 1.132 filed 08/11/2021  by Dr. Reiner Friedrich is sufficient to overcome the 103 rejection of claims 1-2, 4, 6, 13-16 over CN106029630 as set forth in the Office action mailed 5/13/2021. Applicant’s experimental data and the discussion of the unexpected results on page 2-10 of Declaration as summarized in Figures 1-5 and the discussion of the criticality of the sulfur atom required by compounds of formula I of instant  claims, and the  results show that the chemical structure of the fluorinated compounds has a profound impact on foamability and stability in aqueous solutions, and that compounds FSl to F57 according to the instant application, which  and lower foam stability than the respective structure-analogous compounds FC1 and FC2 of prior art containing an oxygen atom instead of the (oxidated) sulfur atom; have been fully considered and these were found persuasive. 
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claim 1 under 35 U.S.C. § 102(a)(1) and 102(a)(2)  over McCArthy et al. Toxicology and Industrial Health, Vol. 10, No. 112, 1994   is withdrawn per claim amendments. 
2.The rejection of claims 1 and 2 under 35 U.S.C. § 102(a)(1) and 102(a)(2)  over CN106029630 Oct. 12, 2016 is withdrawn per claim amendments. 
3.The rejection of claims 1-2, 4, 6, 13-16 under 35 U.S.C. § 103 over CN106029630 Oct. 12, 2016   is withdrawn per claims amendments and in view of persuasive arguments regarding unexpected results of the instant compounds  as discussed  by Applicant in the Affidavit under 37 CFR 1.132 on 8/11/2021.
4. The search and examination was expanded within the Markush-type claim and to consider additional species and subgenera within the generic formula of instantly claimed compounds. As a result, clam 5, previously withdrawn from consideration is rejoined.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites compounds of the formula (IV) 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Defined by variables R1, R2, X1;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
The structure of the compounds of claimed formula (IV) wherein R1 and R2 are as defined is a peroxide containing

    PNG
    media_image3.png
    500
    500
    media_image3.png
    Greyscale
By contrast, the nature and scope of the invention described in the Specification limited to preparation of compounds 1a-1h (example 1); compounds 2a-2c (example 2) and  compounds 3a-3f (example 3) and example 4 [0105]-[0157]; compounds  XIX and XX to XXIX on [0055].
The specification does not show any examples of compounds of formula (IV)  as claimed wherein variable R1, R2 are as defined- i.e. peroxy-group containing compounds.  	Applicant has not described the claimed genus of compounds of formula (IV)  in a manner that would indicate they were in possession of the full scope of this genus. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, in addition to lacking an adequate number of species, the disclosure fails to the only structural feature shared by all species of Formula (IV), V, VI or VII is -CHF-CF2-S, which is not an art-recognized chemical class. 
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula (IV). As such, the claims lack adequate written description for the claimed compounds of formula (IV).
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5, which depends from claim 1, encompasses structures compounds of formula (VIII), (XVIII), (XV), which are not encompassed by claim1 as amended.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 1, 5, 15 and 16 are rejected. Claim 6 is objected to. Claims 7, 9 are withdrawn from further consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622